Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 3, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  147160-1                                                                                              Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  PATRICK RAY,                                                                                             David F. Viviano,
           Plaintiff-Appellant,                                                                                        Justices

  v                                                                  SC: 147160-1
                                                                     COA: 305403, 309436
                                                                     Oakland CC: 2011-118459-NO
  LOWEN REAL ESTATE, L.L.C., and LOWEN
  CLINIC, d/b/a STOLLER CLINIC,
              Defendants,
  and
  BOTSFORD GENERAL HOSPITAL,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the April 18, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        CAVANAGH, J., would grant leave to appeal.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 3, 2013
         t0826
                                                                                Clerk